Citation Nr: 0915895	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-07 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
tinnitus. 

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1949 to May 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Togus, Maine, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The RO has reopened the Veteran's previously denied claims 
for service connection for hearing loss and tinnitus and has 
considered them on a de novo basis.  However, a determination 
on whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether new and material evidence has been presented to 
reopen the claims for service connection for hearing loss and 
tinnitus.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156a (2008).  

Additional evidence from the Veteran was received by the 
Board in February 2009 and April 2009.  A waiver of RO review 
of this evidence was also received in April 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus was denied in a September 2005 rating 
decision; the Veteran did not submit a notice of disagreement 
with this decision.  

2.  Evidence submitted subsequent to the September 2005 
rating decision is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claim. 

3.  The medical evidence is negative for bilateral hearing 
loss during service and for many years after discharge from 
service, and the most probative medical opinion has stated 
that it is less likely than not that the Veteran's hearing 
loss is related to active service.  

4.  The medical evidence is negative for tinnitus during 
service and for many years after discharge from service, and 
the most probative medical opinion has stated that it is less 
likely than not that the Veteran's tinnitus is related to 
active service.  


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.105(a), 3.156(b) (2008). 

2.  Evidence submitted since the September 2005 rating 
decision is new and material and the claims for service 
connection for bilateral hearing loss and tinnitus are 
reopened.  38 C.F.R. § 3.156(a) (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with notice prior to 
the initial adjudication in a March 2007 letter.  This letter 
contained the notice required by Pelegrini and Dingess. 

The March 2007 letter further provided the Veteran with 
information pertaining to reopening previously denied claims 
based on the submission of new and material evidence.  Any 
failure to provide all the information required by Kent v. 
Nicholson, 20 Vet. App. 1, (2006) is harmless, in that the RO 
considered it on a de novo basis, and the Board will also 
reopen the Veteran's claims.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the Veteran was 
afforded a VA examination of her disabilities in January 
2007.  The January 2007 examination contains a relevant 
medical opinion.  VA treatment records have also been 
obtained.  The Veteran has provided testimony in support of 
her claims at the February 2009 hearing.  She has stated that 
she received treatment from private sources only a few years 
after discharge from service, but also notes that these 
records are unavailable.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA has been met. 

New and Material and Service Connection

The Veteran contends that she has developed bilateral hearing 
loss and tinnitus as a result of active service.  She states 
that her job as an Air Force nurse required her to be exposed 
to aircraft noise, in that she went onto the flight line to 
triage patients, and her offices and barracks were near the 
runway. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

If other organic diseases of the nervous system such as 
hearing loss or tinnitus become manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of these 
disabilities during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for 
hearing loss and tinnitus was originally denied in a March 
2005 rating decision.  After the receipt of additional 
evidence from the Veteran, her claim were considered on a de 
novo basis and again denied in September 2005.  She was 
notified of this decision and provided with her appellate 
rights in a September 2005 letter.  As the Veteran did not 
submit a notice of disagreement with the September 2005 
rating decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.105(a), 3.156(b).

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

The evidence considered by the September 2005 rating decision 
consisted of the Veteran's service treatment records, VA 
treatment records from 2004, and statements from the Veteran.  
This decision denied entitlement to service connection for 
hearing loss and tinnitus on the basis that there was no 
evidence of the disabilities in service, and no current 
medical evidence to confirm the existence of these 
disabilities.  

The evidence received since September 2005 includes private 
medical records dating from 1997, the report of a VA 
audiological examination conducted in January 2007, VA 
treatment records through 2007, a statement from the 
Veteran's sister, and the Veteran's testimony at the February 
2009 hearing.  

The Board finds that the January 2007 VA audiological 
examination report and the Veteran's statements and testimony 
constitute new and material evidence.  The evidence is new in 
that it contains information not available to the decision 
makers in January 2007.  It is material in that it relates to 
unestablished facts necessary to substantiate the claim.  To 
be specific, the January 2007 examination confirms that the 
Veteran has a current diagnosis of her claimed disabilities.  
The Veteran's statements and testimony indicate that she had 
noise exposure during service, which is evidence of an event 
or injury to which her current disabilities may be related.  
The absence evidence of a current disability and an injury in 
service were bases for the original denial.  As this evidence 
is both new and material, her claim is reopened. 

The Board will now review the Veteran's claims on a de novo 
basis.  As the Veteran's claims were examined on a de novo 
basis by the RO in the February 2008 statement of the case 
and the July 2008 supplemental statement of the case, the 
Board may proceed with its own de novo review without 
prejudice to the Veteran's appeals.  

The service treatment records are negative for evidence of 
hearing loss or acoustic trauma.  The Veteran was afforded an 
audiological evaluation in November 1951.  All auditory 
thresholds were 15 decibels or below, and there was no 
diagnosis of hearing loss or tinnitus.  The Veteran answered 
"yes" to a history of hearing loss on a May 1952 Report of 
Medical History obtained in preparation for her discharge 
from active service.  However, this report further explained 
that the "yes" was in reference to otomycosis two weeks 
previously, which had been asymptomatic since that time.  The 
report was negative for hearing loss and tinnitus.  

The earliest post service medical records are private 
audiological examinations dating from 1997.  Although these 
records show hearing loss, they do not include any opinion or 
history that relates the hearing loss to active service.  

The VA medical records include the report of the January 2007 
audiological examination.  The Board notes that the auditory 
thresholds show hearing loss within the meaning of 
38 C.F.R. § 3.385.  The examiner found that the right ear had 
mild sloping to severe sensorineural hearing loss, while the 
left ear had mild sloping to moderately severe hearing loss.  
The Veteran also reported longstanding constant bilateral 
tinnitus.  

The January 2007 VA examiner reviewed the claims folder and 
offered an opinion as to the etiology of the Veteran's 
hearing loss.  The examiner noted the Veteran's reports of 
noise exposure as a nurse on the flight line, with no other 
significant noise exposure since discharge.  The normal 
audiogram in service was also noted, as was the treatment for 
otomycosis.  The examiner stated that otomycosis is a fungal 
infection of the outer ear, and that this was a treatable 
condition that was not associated with noise exposure.  The 
examiner said that the Veteran reported receiving treatment 
for hearing loss and tinnitus sometime in the 1950s at a 
private clinic.  However, he added that if a hearing loss had 
been diagnosed in the 1950s it was likely that there would 
have been follow up visits, but none were reported until the 
1990s.  The examiner also noted that the Veteran said her 
tinnitus was longstanding, and while there was no subjective 
or objective way to either prove or disprove her reports, he 
noted that there was no medical evidence to confirm this 
until relatively recently.  Based on the above, the examiner 
opined that it was less than likely as not that the Veteran's 
current hearing loss and tinnitus were related to noise 
exposure during service.  He added that considering the 
Veteran's age it was likely that presbycusis was a factor to 
consider in contributing to her hearing loss.  At this 
juncture, the Board notes that while the January 2007 opinion 
was rendered before the addition of the private medical 
records from the 1990s to the claims folder, the Veteran gave 
an accurate account of their contents to the examiner, and he 
referenced them in his opinion. 

In July 2008, the Veteran's sister submitted a statement to 
the effect that the Veteran had worked in clinics located on 
the airfields and had been subjected to aircraft noise.  The 
Veteran had been progressively losing her hearing since that 
time.  The sister opined that the noise in service was the 
cause of the Veteran's hearing loss.  

At the February 2009 hearing, the Veteran testified that she 
had worked as a nurse on the flight line, and that she was 
often exposed to aircraft noise while examining patients.  
She also noted that the clinics she worked from were right 
next to the airfields.  The Veteran stated that she began to 
notice hearing problems during the 1950s.  She had sought 
treatment at that time, but the records from the clinic that 
treated her were no longer available.  She added that she had 
never been told by a doctor that her current hearing loss or 
tinnitus was the result of noise exposure in active service.  
See Transcript.  

After a thorough review of the Veteran's statements and 
testimony and the medical evidence, the Board finds that the 
evidence does not support entitlement to service connection 
for either bilateral hearing loss or tinnitus.  

The service treatment records are negative for either 
complaints or treatment for hearing loss or tinnitus.  
Although the Veteran was seen for an infection of the outer 
ear during service, the January 2007 VA examiner stated that 
this was a treatable infection of the outer ear, and there is 
no evidence that it affected the Veteran's hearing.  
Therefore, the evidence does not show that the veteran 
developed chronic hearing loss or tinnitus during active 
service.  

The post service medical records are also negative for 
evidence of hearing loss and tinnitus until many years after 
discharge from service.  The Veteran has given credible 
testimony that she experienced hearing loss within a few 
years of discharge to such an extent that she sought 
treatment.  However, there is no evidence of treatment for 
hearing loss between the 1950s and the 1990s.  The January 
2007 opinion of the VA examiner noted that if a chronic 
hearing loss had been shown in the 1950s then the Veteran 
would have more than likely been seen for numerous follow up 
examinations over the years.  The Board agrees with this 
assessment, and finds that continuity of symptomatology since 
active service has not been established.  

The medical evidence does confirm that the Veteran had 
hearing loss by 1997.  The January 2007 VA examination 
clearly shows that the Veteran currently has hearing loss 
within the meaning of 38 C.F.R. § 3.385.  However, the 
January 2007 VA examiner opined that it was less likely than 
not that the Veteran's hearing loss and tinnitus were the 
result of noise exposure in service.  Instead, the examiner 
believed that presbycusis was a more likely factor.  
Presbycusis is a progressive, bilaterally symmetrical 
perceptive hearing loss occurring with age.  Dorland's 
Illustrated Medical Dictionary 1253 (25th ed.1974) 
[hereinafter Dorland's], page 1253.  The Veteran testified 
that she has never been told by any other doctor that her 
hearing loss is related to noise exposure during service.  
Although the Veteran has some medical training and is 
qualified to express an opinion, there is no evidence that 
she has any special training in audiology, and the Board 
finds that the January 2007 opinion from the VA audiologist 
is more probative than the opinion of the Veteran.  The 
opinion of the Veteran's sister has also been noted, but 
there is no indication that she is a physician, and or is 
otherwise qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as the most probative and qualified 
medical opinion states that there is no relationship between 
the noise exposure the Veteran sustained during service and 
her current hearing loss and tinnitus, entitlement to service 
connection is not established.  


ORDER

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for bilateral hearing 
loss; to this extent only, her appeal is allowed. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

New and material evidence has been submitted to reopen the 
Veteran's claim for service connection for tinnitus; to this 
extent only, her appeal is allowed. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


